DETAILED ACTION
Introduction 
Claims 1-7 and 9-21 have been examined in this application. Claims 1, 6, 9, 15-16 and 20 are amended. Claim 8 is cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 11/24/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

 Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Prior Art Rejections” section on pages 7-12, the Applicant argues that the prior art does not disclose the amended claim language including, “… and a flight director system communicatively coupled to the FCC, wherein the flight director system is configured to provide an automatic flight control mode for the rotorcraft, wherein, when the rotorcraft is in the automatic flight control mode, the flight director system is configured to send a target signal to the FCC, the target signal indicating a desired flight characteristic of the rotorcraft; wherein, when the rotorcraft is not in the automatic flight control mode, the FCC is configured to: receive the input signals from the pilot flight controls; determine the control signals based on the input signals; and send the control signals to the flight control elements of the rotorcraft to control the flight of the rotorcraft based on the input signals; and wherein, when the rotorcraft is in the automatic flight control mode, the FCC is configured to: receive the target signal from the flight director system; determine the control signals based on the target signal …” in claim 1 and the similar language in the independent claims. These arguments are persuasive. Therefore, the rejection has been withdrawn. However, upon further review a new grounds of rejection is made in view of new prior art reference Hasan et al.  (US 2012/0072056 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the flight director system is further configured to determine a difference between a desired value of a flight characteristic and a current value of the flight characteristic, wherein the target signal indicates the difference”, the wording is unclear in light of the independent claim because in the independent claim notes that the target signal indicates a desired flight characteristic, so it is unclear how the target signal could both indicate a desired flight characteristic and indicate a difference from the desired flight characteristic. The limitation is interpreted so that determining the desired aircraft response and error with actual aircraft response (difference) and sending target signals in order to drive that error towards zero reads on it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Examiner’s Note: The term “flight director system” appears to have a variety of meanings in the art as far as what structure and function it encompasses. The term is interpreted so that a system that allows for autopilot control reads on the broadest reasonable interpretation of a flight director system.  

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al.  (US 2012/0072056 A1) in view of Tessier et al. (US 2005/0080495 A1) 
As per Claim 1, Hasan et al. discloses a rotorcraft comprising: 
a fly-by-wire control system comprising a flight control computer (FCC) operable to control flight of the rotorcraft by sending control signals to flight control elements of the rotorcraft ([0027, 0029]; Fig. 2A Fly-by-wire control system 40 comprising a Flight Control Computer 38 including Primary Flight Control System 42 (FCC) controls elements of the rotorcraft through command signals on line 76. The PFCS 42 reads on the FCC as claimed because it performs the claimed functions); 
pilot flight controls communicatively coupled to the FCC, wherein the pilot flight controls are configured to send input signals to the FCC, the input signals indicating desired changes of flight characteristics of the rotorcraft ([0027-0028, 0049]; Fig. 2 Collective controller 46, cyclic controller 50, yaw pedal system etc. (pilot flight controls) send command signals on lines 48 and 52 for changing flight characteristics); and 
a flight director system communicatively coupled to the FCC, wherein the flight director system is configured to provide an automatic flight control mode for the rotorcraft, wherein, when the rotorcraft is in the automatic flight control mode, the flight director system is configured to send a target signal to the FCC, the target signal indicating a desired flight characteristic of the rotorcraft ([0027-0029, 0036, 0048] Automatic Flight Augmentation and Cuing System FACS 44 includes multiple flight director modes 44A (flight director), provides autopilot capabilities for example altitude hold, attitude hold and hover hold (automatic flight control mode) and sends command signals to PFCS 42 of FCC38 through bus 70 based on a desired aircraft response (target signals indicating a flight characteristic)); 
wherein, when the pilot intervenes ([0041, 0046] Autopilot can be intervened by pilot), the FCC is configured to:
 receive the input signals from the pilot flight controls ([0028-0029] PFCS 42 of FCC38 receives command signals on lines 48 and 52 (input signals) from collective controller 46, cyclic controller 50 etc. (pilot flight controls)); 
determine the control signals based on the input signals ([0029] PFCS 42 of FCC38 provides command signals on output line 76 (control signals) based on signals from controllers (input signals)); and 
send the control signals to the flight control elements of the rotorcraft to control the flight of the rotorcraft based on the input signals ([0029] Send command signals over line 76 to control main rotor 22 and anti-torque system 26 (flight control elements) based on input); and 
wherein, when the rotorcraft is in the automatic flight control mode ([0036] Autopilot mode can be set), the FCC is configured to: 
receive the target signal from the flight director system ([0029]; Fig. 2A Receive command signals through bus 70 at mixing function 74 from FACS 42 (flight director)); 
determine the control signals based on the target signals ([0029] PFCS 42 of FCC 38 provides command signals on output line 76 (control signals) based on command signals from FACS 44 received at mixing function 74); and 
send the control signals to the flight control elements of the rotorcraft to control the flight of the rotorcraft based on the target signal ([0029] Send command signals over line 76 to control main rotor 22 and anti-torque system 26 (flight control elements)).

While Hasan et al. discloses pilot intervention and setting/ resetting autopilot modes Hasan et al. does not explicitly disclose: pilot intervention resulting in the rotorcraft not being in the automatic flight control mode. 

However, Tessier et al. teaches: pilot intervention resulting in the rotorcraft not being in the automatic flight control mode ([0052, 0149]; Pilot can apply force to control member that exceeds a threshold and results in FCC disengaging the autopilot).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasan et al. to include the above limitations as detailed in Hasan et al. with the motivation being to allow a pilot to take appropriate actions more quickly in a critical situation as detailed in Tessier et al. [0056]. 

As per Claim 3, Hasan et al. discloses the rotorcraft of claim 1, wherein the fly-by-wire control system comprises control laws, and wherein the FCC determines the control signals using the control laws of the fly-by-wire control system ([0029] Control system and PFCS 42 includes control laws for determining command signals over line 76 to flight elements (control signals)).

As per Claim 5, Hasan et al. discloses the rotorcraft of claim 1, wherein the flight director system is further configured to determine a difference between a desired value of a flight characteristic and a current value of the flight characteristic, wherein the target signal indicates the difference ([0027] FACS 44 (flight director) determines the desired aircraft response and error with actual aircraft response (difference) in order to drive error towards zero. Therefore the command signal sent over bus 70 is indicative of the difference).

As per Claim 6, Hasan et al. discloses the rotorcraft of claim 1, 

Hasan et al. does not disclose: when the rotorcraft is in the automatic flight control mode, the FCC is further configured to, based on a current flight condition of the rotorcraft, send a termination signal to the flight director system, wherein the flight director system is configured to terminate the automatic flight control mode upon receiving the termination signal.

However, Tessier et al. teaches: when the rotorcraft is in the automatic flight control mode, the FCC is further configured to, based on a current flight condition of the rotorcraft, send a termination signal to the flight director system, wherein the flight director system is configured to terminate the automatic flight control mode upon receiving the termination signal ([0149-0151, 0175] Flight control computer determines whether to command disengaging the autopilot based on the pilot intervention and a force threshold which may be based on turbulence and the desired flight envelope (based on condition of the rotorcraft)).
The motivation to combine Hasan et al. and Tessier et al. is provided in rejection to claim 1. 

As per Claim 7, Hasan et al. discloses the rotorcraft of claim 1, wherein the flight director system is further configured to receive sensor signals from one or more rotorcraft sensors and send an updated target signal to the FCC, wherein the updated target signal is based on the sensor signals ([0027] FACS 44 (flight director) determines the desired aircraft response and error with actual aircraft response (difference) in order to drive error towards zero. Therefore the command signal sent over bus 70 is updated).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al.  (US 2012/0072056 A1) in view of Tessier et al. (US 2005/0080495 A1) in further view of Gurusamy et al. (US 2013/0060466 A1).

As per Claim 2, Hasan et al. discloses the rotorcraft of claim 1, wherein the flight director system is further configured to determine the desired flight characteristic ([0027-0029] FACS (flight director) determines the desired aircraft response, for example angular rate and attitude response)

Hasan et al. does not disclose: wherein the flight director system is further configured to:
 receive inputted flight path data; and 
wherein determining the desired flight characteristic is based on the flight path data.

However, Gurusamy et al. teaches: 
receive inputted flight path data ([0005, 0026, 0029, 0033] Flight plan is received which includes lateral, vertical profile and a time profile (flight path data). FMS 110 in combination with Auto-Pilot system 150 acts as the flight director by automatically controlling flight elements); and 
wherein determining the desired flight characteristic is based on the flight path data ([0029] Flight characteristics, for example pitch rate, roll etc. are determined based on flight plan) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasan et al. to include the above limitations as detailed in Gurusamy et al., with the motivation being to increase navigation safety as detailed in Gurusamy et al. [0082]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al.  (US 2012/0072056 A1) in view of Tessier et al. (US 2005/0080495 A1) in further view of Golborne et al. (US 2016/0347442 A1)

As per Claim 4, Hasan et al. discloses the rotorcraft of claim 1, wherein the desired flight characteristic comprises a desired speed response of the rotorcraft ([0036] Autopilot flight director modes includes hover hold and altitude hold).


While Hasan et al. discloses the desired flight characteristics comprise a desired speed response, such as vertical speed hold, Hasan et al. does not explicitly disclose that the flight characteristic includes a desired speed. 

However, Golborne et al. teaches: the desired flight characteristic includes a desired speed ([0021, 0044]; Fig. 11 Pilot can set the desired airspeed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasan et al. to include the above limitations as detailed in Golborne et al., with the motivation being to reduce pilot workload and increase convenience.  

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al.  (US 2012/0072056 A1) in view of Boorman et al. (US 2005/0143871 A1).

As per Claim 9, Hasan et al. discloses a rotorcraft, comprising: 
a flight director system for the rotorcraft, wherein the flight director system is configured to be communicatively coupled to a fly-by-wire (FBW) flight control system of the rotorcraft ([0027-0029, 0036, 0048]; Fig. 2A Automatic Flight Augmentation and Cuing System FACS 44 includes multiple flight director modes 44A (flight director) as part of fly-by-wire control system 40 comprising a Flight Control Computer 38 including Primary Flight Control System 42), wherein the flight director system comprises: 
a processor ([0027-0029] FACS 44 is computer with control laws executing functions (processor)); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for providing automatic flight control of the rotorcraft, the instructions for providing automatic flight control of the rotorcraft including instructions for ([0027, 0029] FACS stores control laws): 
receiving pilot input ([0036, 0041] Autopilot mode can be set); 
transmitting a signal representing one or more desired flight characteristics to the FBW flight control system of the rotorcraft ([0029]; Fig. FACS 44 (flight director) transmits command signals through bus 70 to PFCS 42 and mixing function 74);

Hasan does not explicitly disclose: 
the input is received on an input interface of the flight director system 
the desired flight characteristics are from generating a flight path based on the pilot input, the flight path comprising one or more desired flight characteristics; 

However, Boorman et al. teaches: 
the input is received on an input interface of the flight director system ([0032, 0037]; Fig 2A, Fig, 3 Operator input is received at an input interface, for example control panel 130 or flight management computer 150, connected to flight guidance system 110 which is used for automatic aircraft control (flight director))
generating a flight path based on the pilot input, the flight path comprising one or more desired flight characteristics ([0036-0038, 0047-0050]; Fig. 3 Generate flight path, for example left turn, right turn, go-around comprising required lateral, vertical and airspeed control)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasan et al. to include the above limitations as detailed in Boorman et al. with the motivation being to reduce pilot workload as detailed in Boorman et al. [0050]. 

Furthermore, Hasan et al. discloses: 
wherein the FBW flight control system comprises a flight control computer (FCC), wherein the FCC comprises ([0027, 0029]; Fig. 2A Fly-by-wire control system 40 comprising a Flight Control Computer 38 including Primary Flight Control System 42 (FCC). The PFCS 42 reads on the FCC as claimed because it performs the claimed functions): 
a processor ([0027-0029] PFCS 42 is computer with control laws executing functions (processor)); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for providing control of the rotorcraft, the instructions for providing control of the rotorcraft including instructions for ([0027, 0029] PFCS 42 stores control laws): 
receiving the signal representing one or more desired flight characteristics from the flight director system of the rotorcraft ([0029]; Fig. 2A Receive command signals through bus 70 at mixing function 74 from FACS 42 (flight director)); 
generating control signals based on the desired flight characteristics ([0029] PFCS 42 of FCC 38 provides command signals on output line 76 (control signals) based on command signals from FACS 44 received at mixing function 74); and 
transmitting the control signals to one or more flight control elements of the rotorcraft to control the flight of the rotorcraft ([0029] Send command signals over line 76 to control main rotor 22 and anti-torque system 26 (flight control elements)).

As per Claim 10, Hasan et al. discloses the rotorcraft of claim 9, wherein the FCC comprises control laws for FBW functions of the FBW flight control system, and wherein the instructions for generating control signals based on the desired flight characteristics comprise instructions generating control signals based on the control laws ([0029] Control system and PFCS 42 includes control laws for determining command signals over line 76 to flight elements (control signals)).

As per Claim 11, Hasan et al. discloses the rotorcraft of claim 9, wherein the one or more desired flight characteristics comprises a desired heading of the rotorcraft ([0029] PFCS 42 control signals are based on a desired yaw axis of the aircraft).

As per Claim 12, Hasan et al. discloses the rotorcraft of claim 9, wherein the one or more desired flight characteristics comprises a desired bank angle of the rotorcraft ([0029] PFCS 42 control signals are based on a desired roll axis of the aircraft).

As per Claim 13, Hasan et al. discloses the rotorcraft of claim 9, wherein the pilot input comprises selecting a flight mode of the rotorcraft ([0036] Pilot selects a flight mode)

Hasan et al. does not explicitly disclose: 
wherein the flight path is generated based on the selected flight mode.

However, Boorman et al. teaches:
wherein the flight path is generated based on the selected flight mode ([0047-0050]; Fig. 3 Flight paths are based on selected modes and sub-modes).
The motivation to combine Hasan et al. and Boorman et al. is provided in rejection to claim 9.

As per Claim 14, Hasan et al. discloses the rotorcraft of claim 13, 

Hasan et al. does not explicitly disclose: 
wherein the flight mode comprises a go-around mode

However, Boorman et al. teaches:
wherein the flight mode comprises a go-around mode ([0050] Operator may select a “go-around” mode).
The motivation to combine Hasan et al. and Boorman et al. is provided in rejection to claim 9.

Claims 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al.  (US 2012/0072056 A1) in view of Gurusamy et al. (US 2013/0060466 A1).

As per Claim 15, Hasan et al. discloses a method, comprising: 
generating, by an autopilot system of a rotorcraft, a desired flight characteristic for the rotorcraft ([0027-0029, 0036, 0048] Automatic Flight Augmentation and Cuing System FACS 44 provides autopilot capabilities (autopilot) sends command signals to PFCS of FCC38 through bus 70 based on a desired aircraft response (flight characteristics)); 
	
Hasan et al. does not explicitly disclose an autopilot generating a desired flight path. 

	However, Gurusamy et al. teaches that flight characteristics can be based on an autopilot generating a desired flight path ([0005, 0026, 0029, 0033] Flight characteristics, for example pitch, roll etc., are based on flight path data. FMS 110 in combination with Auto-Pilot 150 acts as the autopilot system by automatically controlling flight elements). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasan et al. to include the above limitations as detailed in Gurusamy et al., with the motivation being to increase navigation safety as detailed in Gurusamy et al. [0082]. 

	Hasan et al. as modified above discloses: 
transmitting, by the autopilot system of the rotorcraft, signals representing the desired flight path to a flight control computer (FCC) of a fly-by-wire (FBW) system of the rotorcraft, the FCC comprising a plurality of control laws for controlling the rotorcraft using the FBW system ([0027, 0029]; Fig. 2A FACS 44 sends command signals through bus 70 to PFCS 42 of FCC38 (FCC). PFCS 42 of FCC 38 includes control laws for controlling the rotorcraft); 
receiving the signals by the FCC ([0029]; Fig. 2A Receive command signals through bus 70 at mixing function 74 from FACS 42 (autopilot)); and 
controlling, by the FCC, one or more flight control elements of the rotorcraft to control BEL-16-104Page 5 of 12the rotorcraft, wherein the controlling of the one or more flight control elements is based on the desired the desired flight path and the plurality of control laws ([0029] Send command signals over line 76 to control main rotor 22 and anti-torque system 26 (flight control elements) based on control laws and desired flight characteristics).

As per Claim 16, Hasan et al. discloses the method of claim 15, wherein the autopilot system of the rotorcraft is a flight director system ([0036] Autopilot includes multiple flight director modes 44A (flight director)).

As per Claim 17, Hasan et al. discloses the method of claim 16, wherein the signals representing the desired flight path comprise signals representing one or more desired flight characteristics of the desired flight path ([0027-0029, 0036, 0048] FACS 44 sends command signals to PFCS of FCC38 through bus 70 based on a desired aircraft response (a desired flight characteristic). The combination in claim 1 teaches that these flight characteristics can be based on a desired flight path). 

As per Claim 18, Hasan et al. discloses the method of claim 15, wherein the desired flight characteristic comprises a change of vertical speed of the aircraft ([0029, 0036, 0042] Desired aircraft response includes hover hold, lift and vertical speed functions). 

Hasan et al. does not explicitly disclose an autopilot generating a desired flight path. 

However, Gurusamy et al. discloses: a desired flight characteristic can be based on an autopilot generating a desired flight path ([0002, 0005, 0029] Vertical flight control speed is based on the vertical profile of a desired flight path). 
	The motivation to combine Hasan et al. and Gurusamy et al. is provided in rejection to claim 15.

As per Claim 20, Hasan et al. discloses the method of claim 15, 

Hasan et al. does not disclose: 
generating, by the autopilot system of the rotorcraft, another desired flight path in response to the FCC controlling one or more flight control elements of the rotorcraft. 

However, Gurusamy et al. teaches: generating, by the autopilot system of the rotorcraft, another desired flight path in response to the FCC controlling one or more flight control elements of the rotorcraft ([0026-0027, 0036] Flight plan may be modified based on the deviation from the original flight plan).
	The motivation to combine Hasan et al. and Gurusamy et al. is provided in rejection to claim 15. 

As per Claim 21, Hasan et al. discloses the rotorcraft of claim 1, wherein the desired flight characteristic corresponds to a flight mode of the aircraft ([0036] Desired flight response corresponds to flight mode).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al.  (US 2012/0072056 A1) in view of Gurusamy et al. (US 2013/0060466 A1) in further view of Christensen et al. (US 2013/0060406 A1).

As per Claim 19, Hasan et al. discloses the method of claim 15, including control laws for hover hold and lift control ([0029, 0036] Control laws for hover and lift control)

Hasan et al. does not disclose: 
wherein the control laws comprise a first set of control laws for a first range of rotorcraft speed and a second set of control laws for a second range of rotorcraft speed. 

However, Christensen et al. teaches: hover hold control laws can comprise a first set of control laws for a first range of rotorcraft speed and a second set of control laws for a second range of rotorcraft speed ([0033] Altitude hold is automatically engaged when vertical speed is below a threshold (first range of rotorcraft speed) and VFPA hold is engaged at higher speed (second range of rotorcraft speed). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasan et al. to include the above limitations as detailed in Christensen et al. with the motivation being to reduce pilot workload in controlling the vertical flight path as detailed in Christensen et al. [0005]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619